United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Johnstown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-106
Issued: July 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2009 appellant filed a timely appeal from the October 7, 2009 decision of
the Office of Workers’ Compensation Programs calculating his weekly pay rate. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly determined appellant’s rate of pay for purposes
of calculating his monetary compensation.

FACTUAL HISTORY
This is the fourth appeal in this case.1 By decision dated June 23, 2009, the Board set
aside decisions of the Office dated November 20, 2007 and April 24 and August 14, 2008 and
remanded the case for further development on the issue of appellant’s pay rate. By decision
dated July 2, 2007, the Board set aside November 20 and July 19, 2006 decisions of the Office
denying appellant’s claim for a schedule award. By order dated February 2, 2006, the Board
dismissed his appeal at his request. The facts of the previous Board decisions are incorporated
herein by reference.
On June 29, 2009 the Office issued a schedule award decision based on a weekly pay rate
of $572.60 for the period January 16 to August 5, 2006. A pay rate calculation was attached to
the decision. The calculation reflected that appellant’s weekly pay amount was $572.60,
including $492.90 for 30 hours of work a week, $29.31 night differential pay and $50.39 Sunday
premium pay, multiplied by his $16.43 hourly pay rate in effect on his January 16, 2004 date of
injury. The Office found that appellant was entitled to additional compensation of $2,771.37
($13,233.60 for the period January 16 to August 5, 2006 less the $10,462.23 previously paid).
By letter dated June 30, 2009, the Office notified appellant that he should have been
compensated for the period March 6 to May 6, 2004 at the weekly rate of $572.60 rather than
$455.83. It paid him an additional $760.26 for that period ($3,713.17 less $2,922.91 previously
paid for March 6 to May 6, 2004).
On July 3, 2009 appellant requested reconsideration and contended that his weekly pay
was $657.20 at the 75 percent augmented compensation pay rate, or $492.90. He did not explain
how he calculated the $657.20 pay rate.
An August 5, 2009 Office file memorandum explained the $572.60 weekly pay rate
calculation as follows: Appellant averaged 30 hours a week in his part-time position during the
year prior to his January 16, 2004 employment injury based on a March 9, 2004 CA-7 claim
form. His hourly pay rate was $16.43 which equaled a weekly pay rate of $492.90. Added to
this weekly amount was $29.31 a week in night differential pay and $50.39 in weekly Sunday
premium pay for a weekly pay total of $572.60.
On August 12, 2009 the employing establishment advised the Office that appellant’s
hourly pay rate on January 16, 2004 was $16.43. It provided a breakdown of his earnings during
the one-year period prior to January 16, 2004. During that period, appellant worked 451 hours
over the course of 15 weeks. He earned $6,687.49 in base pay, $263.68 in night differential pay
and $352.70 in Sunday premium pay.
By decision dated October 7, 2009, the Office modified the June 29, 2009 schedule
award decision based on a weekly pay rate of $535.09 as documented by the August 12, 2009
1

See Docket No. 08-2315 (issued June 23, 2009); Docket No. 07-428 (issued July 2, 2007); Docket No. 05-1993
(order dismissing appeal issued February 2, 2006). On January 16, 2004 appellant, then a 40-year-old part-time
flexible mail handler, sustained a sprain and strain of the right knee and leg and right plica syndrome of the right
knee.

2

information from the employing establishment. It explained that it calculated his pay rate using
section 2.900.10 of the procedure manual as instructed by the Board’s June 23, 2009 decision.
The Office calculated appellant’s pay using the hourly basis method in section 2.900.10.c for
postal employees working less than a full schedule. It multiplied appellant’s $16.43 hourly pay
rate by the 451 hours he worked in his part-time position during the one-year period prior to
January 16, 2004 and divided by the 15 weeks he worked which equaled $494.00 a week
($493.99 rounded to $494.00). Appellant earned $263.68 in night differential pay ($263.68
divided by 15 weeks equals $17.58). He earned $352.70 in Sunday premium pay ($352.70
divided by 15 weeks equals $23.51). Appellant’s total weekly pay was $535.09 ($494.00 base
pay added to $17.58 night differential and $23.51 Sunday premium).
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that compensation
for a schedule award shall be based on the employee’s “monthly pay.”2 For all claims under the
Act, compensation is to be based on the pay rate as determined under section 8101(4) which
defines “monthly pay” as:
“The monthly pay at the time of injury or the monthly pay at the time disability
begins or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes
regular full-time employment with the United States, whichever is greater”3
Sections 8114(d)(1) and (2) of the Act4 provides methodology for computation of pay
rate for compensation purposes by determination of average annual earnings at the time of
injury. Sections 8114(d)(1) and (2) specify methods of computation for employees who worked
in the employment for substantially the whole year prior to the date of injury and for employees
who did not work the majority of the preceding year, but for whom the position would have
afforded employment for substantially the whole year if the employee had not been injured.5
The Office’s procedure manual provides methodology for computing weekly pay on an
annual, daily and hourly basis.6 Section 2.900.10.c provides that, for postal employees, the
employee’s hourly pay rate is multiplied by 2,080 (hours), prorated by the percentage of hours
worked and then divided by 52 (weeks) to determine the weekly pay rate.

2

See 5 U.S.C. § 8107(a).

3

See 5 U.S.C. § 8101(4).

4

5 U.S.C. § 8114(d)(1)-(2).

5

The Office defines “substantially the whole year” as “at least 11 months.” Federal (FECA) Procedure Manual,
Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4.a (October 2005).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.10 (October 2005).

3

ANALYSIS
Section 8107 of the Act provides that compensation for a schedule award shall be based
on the higher of the employee’s “monthly pay” at the time of injury or the time disability begins
or the time of a compensable recurrence of disability. In this case, the applicable pay rate is the
pay rate at the time of the January 16, 2004 employment injury.
As noted, sections 8114(d)(1) and (2) of the Act specify methods of computation for
employees who worked in the employment for substantially the whole year prior to the date of
injury and for employees who did not work the majority of the preceding year, but for whom the
position would have afforded employment for substantially the whole year if the employee had
not been injured. In this case, sections 8114(d)(1) and (2) do not apply because, although
appellant’s position would have afforded employment for substantially the whole year prior to
the January 16, 2004 employment injury, he did not, in fact, work substantially the whole year in
2003 because he did not work during pay periods 17 to 20 and 25.
The applicable method for determining appellant’s weekly pay rate is found in section
2.900.10.c of the Office’s procedure manual which provides that, for postal employees working
less than a full schedule, the full schedule figure of 2,080 hours should be prorated and then
multiplied by the amount shown. The record shows that appellant’s hourly pay rate was $16.43.
Multiplying $16.43 by the 451 hours he worked and dividing by the 15 weeks he worked equals
a $494.00 base weekly pay rate. Dividing the $263.68 night differential pay he earned by the 15
weeks he worked equals a prorated weekly night differential amount of $17.58. Dividing the
$352.70 Sunday premium pay he earned by the 15 weeks he worked equals a prorated weekly
Sunday premium amount of $23.51. Combining his prorated weekly base pay, night differential
pay and Sunday premium pay equals $539.09, the amount calculated by the Office in its
October 7, 2009 decision. The Board finds that the Office properly calculated appellant’s pay
rate.
On appeal appellant contends that his weekly pay rate should be $657.20 because he
worked 40 hours a week, a full schedule, prior to removal from his job in 2002. The record
establishes, however that he worked only part time during the one-year period prior to his
January 16, 2004 employment injury. Therefore the Office correctly based its pay rate
calculation on its procedures for determining the pay rate of postal employees working less than
a full schedule. Appellant’s contention that his pay rate should be based on a 40-hour week is
without merit.
CONCLUSION
The Board finds that the Office correctly determined appellant’s pay rate in its October 7,
2009 decision.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 7, 2009 is affirmed.
Issued: July 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

